 TEAMSTERS LOCAL UNION NO. 170649Teamsters Local Union No. 170, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andThe Henley-Lundgren Co. and Massachusetts La-borers' District CouncilMassachusetts Laborers' District Council and Stan-dard Sign & Signal Co., Inc. and Teamsters LocalUnion No. 170, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs. Warehouse-men and Helpers of America. Cases I CD 557 andI-CD-558February 8, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JNKINSAND MI RPIIYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Labor Relations Division ofConstruction Industries of Massachusetts on behalfof its member Standard Sign & Signal Co., Inc..herein called Standard or the Employer, alleging inCase I-CD558., that the Massachusetts Laborers'District Council. herein called Laborers, had violatedSection 8(b)(4)(D) of the Act by engaging in pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than employees represented by Teamsters 1.o-cal Union No. 170, affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America. herein called Local170. and on behalf of its member The Henley-Lund-gren Co., alleging in Case I CD-557. that ocal 170had violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object ofrequiring the Employer to assign that same work toits members rather than to employees represented bythe Laborers. Pursuant to notice. a hearing was heldbefore Hearing Officer Francis X. McDonough onNovember 27, 1978.' All parties appeared and wereafforded full opportunity to be heard. to examineand cross-examine witnesses, and to adduce evidencebearing on this issue.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are free411 daie, hercina.fter are 1978 unless oherrie specified240 NLRB No. 91from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding. theBoard makes the following findings:I lli BtSINESS OF THE E[MPIOY-RThe parties stipulated, and we find, that The Hen-ley-Lundgren Co. is a Massachusetts corporation en-gaged in the business of general contracting, includ-ing highway construction. It annually purchasesfrom sources outside the Commonwealth of Massa-chusetts goods and supplies valued in excess of$50,000. The parties further stipulated that the Em-plover. Standard Sign & Signal Co.. Inc.. and its affil-iate Lancaster Engineering Co., a common employerfor purposes of this proceeding, are both Massachu-setts corporations who, jointly and severally, annual-ly purchase from sources outside the Commonwealthof Massachusetts goods and supplies valued in excessof $50.000.The parties also stipulated, and we so find, that theabove Employers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert juris-diction herein.1i Mil l BOR ORGA.NIZA\TIONS 1No(l \ )The parties stipulated, and we find, that Local 170and the Laborers are labor organizations within themeaning of Section 2(5) of the Act.1ll. Fill DISPt Tt:A. Backgrolnid and Facts f 11t Dis/puteThe Henley-Lundgren Co. is engaged in the con-struction of Route 52 in Oxford. Massachusetts.Henley is signatory to the statewide heavy and high-wav construction trade agreements with the Labor-ers. including the Massachusetts Laborers' DistrictCouncil. as well as with the Teamsters. including Lo-cal 170.The purpose of this highway project is to link twoexisting interstate highways, Route 52 in Connecticutand Route 190 in Massachusetts. Part of the con-struction On this project involves work related to theinstallation of safety turnoff, and other directionalsigns. these being roadside signs and large overheadsigns. Henley subcontracted this work to the Em-ployer. a specialty contractor performing work of thisnature on highway construction projects. Standard issignatory to the Laborers statewide agreement, buthas no agreement with the Teamsters.At the commencement of a job. the Employer 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDsends a supervisor 2 and a laborer to the project siteto survey the elevation. Pickup or service trucks areused for transportation to and from the jobsite andfor carrying the necessary survey rods and transits.The trucks remain parked while the survey work isperformed. After the survey has been completed, theEmployer's construction crews, along with their toolsand equipment. are transported to the site in thepickup trucks to perform the excavation, trenching,.concrete pours, pole and sign erection, and relatedwork at the site. The trucks are driven by supervisorsor laborers. When these trucks arrive at the construc-tion site they remain parked, unless it is necessary tomove to another location on the job for another signinstallation.On October 12, George Valery,. the business agentof Local 170. told a Henley representative that lien-ley had a subcontractor on its Route 52 job improp-erly using pickup trucks and service trucks withoutTeamsters drivers. Later that day the business agentvisited the Route 52 project and again protested toHenley and asserted that five vehicles of Standardwere not being driven by Teamsters members. Thebusiness agent stated that unless Standard either as-signed the work to employees represented by ocal170 or left the project, Local 170 would picket theproject and members of Local 170 employed by len-ley on its dump trucks working at or delivering to thesite would honor that picket line. On October 13,Valery again returned to the site and reiterated thatthreat to Henley. As a result of this conversation.Henley's vice president, Stephen Kelleher, asked twomen driving a Standard truck to leave the jobsite.Standard remained off the job for 2 weeks butthereafter returned to the site and continued its workat the project with its own employees.B. The Wlork in DisutlceThe work in dispute involves the operation by theEmployer of the pickup trucks and service trucksused in the transportation of personnel, tools, andequipment to and from the jobsite along the 3-milesection of Massachusetts Route 52. between thetowns of Oxford and Auburn.lo the extent hat these trucks are operated h the .lltlploe 'r s super'l-sor emplo ees. wilhin the ineanlling of Sec. 2(11 of the ctl. thlt operaionlmuav not be made the subhect ,f a i work ;aignimentl dispute See Bitldtn,ttaterital & Dumln in t* l)rivers loFal 42' Internatwtla Broherhodo l ,lean tc'ri. ( hauflfeur. [I arihouet n and hlw/pers ,f 4newrmia (411 A ,ear n.4Aphalt. In ) 238 NLRB 934 1978). and 1.d 2al 26 attihlatcid *hith t Inteurnatinal BrotherhoIl of eatr,. ( haufl"ur", It trchoutecn ari nd /t,,/I fA-im'rta (it axlon (itmln t ruIttn ( hmnpatL i 194 N IRB 594 ( 197 1 ).C. Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.3Itfurther contends that the work in dispute should beawarded to its employees who are represented by thelaborers. Laborers position, as expressed at the hear-ing. is in accord with that of the Employer. At thehearing, Local 170 took the position that there wasan agreed-upon method for the resolution of the dis-pute, but that in the alternative the work in disputeshould be assigned to its members.D. Applicabilitv of' the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method forthe voluntary adjustment of the dispute.The record establishes that, on October 12 and 13,Local 170 threatened to picket the jobsite of Henleyand that the stated object of such picketing was toforce assignment of the work in dispute to membersof Local 170. In these circumstances, we find thatthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated.The only evidence offered that an agreed-uponmethod for the voluntary adjustment of this disputeexisted was the grievance and arbitration provisionin the Teamsters agreement with Henlev. Since nei-ther Standard nor the Laborers is signatory to thatagreement. there is no agreed-upon method for theresolution of this dispute binding upon all parties tothe dispute.4On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.Although a charge as filed against the Massachusetts Laborers' Dis-trlcl Council. nio evidence was elicited on the record that there had been anspicketing or threats of picketing hb the Laborers or its agents. For thisreasonl. ie shall quash the nlotice insofar as it relates to the MassachusettsI ahorets' District Council in (Case I (CDI) 558.4See \ 1 R ..Plilterer Lorr l l niton V', 7'9 Operaill PlttitererC andteul At ..ltl tl' lte laliontttl Asociatin,.AFL (10 /levar State File &l'r-ar- ( 404 S 116 1971). and 1..~alt Unon ¥so 2 of the United-ot ia,{ ,, f Pt'h>o ubr er n, (o tit'rt: (. 1 If hiltu ( onraactin, ( o IHenri( owinri lon I)iiwon). 215 NI.RB 363 365 (1974. TEAMSTERS LOCAL UNION NO. 170051F. i1criti. of ie DiputrcSection 10(k) of the Act requires the Board tomake an affirmative award f disputed work aftergiving due consideration to various factors.The following factors are relevant in miaking thedetermination of the dispute before us:1. conomi and efficiencA laborer in the construction crew operates thepickup or service truck when it is driven fronl theEmployer's ard to the construction j.obsite. In addi-tion to this function, a labhorer is trained bh the tIm-plover in the skills necessarx to perform the sure,excavating. tamping. shoring, concrete form setting,rod setting. concrete pouring. concrete form strip-ping. and pole erection in carr ing out the mplo -ers work in highwa sign erection. Thus. a lahborerleaves the parked vehicle and returns to ork as aproductive member of the L:mployer's constructionlcrew. he teamsters are not seeking the work per-formed hb laborers in erecting signs. but onl\ thedriving of the pickup or service truck done bh thelaborers. On the limited occasions when it is neces-sary to move the pickup or service trucks from onepoint to another on the johsitel a laborer is avail;thleto operate the truck. Thus. in light of the t\pc ofwork in which the pickup or service trucks are en-gaged. it is apparent that driving is merel, incidentalto the primary function of a laborer. Since a laborer.as a member of the Employer's construction crewa.can and has operated pickup and service trucks aspart of the regular assignment in that crew,. and asthe assignment to employees represented hbv local170 would result in an extra. unneeded. alnd unpro-ductive employee. it is clear that the work in disputeis done more economically if it is performed b em-plovees represented b the l.aborers rather than em-ployees represented b Local 170.6Accordingl .wefind that factors of economy and efficiency favor theassignment of the work in ispute to employees rep-resented by the aborers.2. Employer practice and preferenceFor the reasons stated above, the Lmplo er finds itIhe record Indtcates thil.,t il Ilo. t.e drp ling tlllme e we ted ,r f, lah TrtIn the lbh u,ould he approxilmltcl 311 to 4'' ro trll le ,l da1. [)ilril III,retlltralill g little. '.uh e hicle rmlalii parked l unud rc.l edIn inulair ontec\l. in Bulrding rateerrIA i ltr.n Im L 1,,,-)t I- t42'(Itl 4tmeertin 4.,h,t. Ilt, r 238 NI RB No 1132 the HBxird .lied[(,nlph ance itih l the l ea.eitxle l deillalld tha1 .tcallrlct (j i,c 11CcreC trutk ouldrqi r equirC le I rillpieCl t lie tl .Illtilil l.l t lllrpill ecloir hITmI it urlid hai.e l i tlced uhitoc r falld fill li Itrllr1t Irl 1ol the d (hc iEndpller uld prohah Hnid ro .k i illpreferable to assign the work in dispute to emlplo)eesrepresented hb the laborers. and the record estab-lishes that the Employer is satisfied with the resultsof that assignment. Mloreover. the record sho\s thatin the Emnploer's 28 ears of operation it has as-signed the operation of its pickup and service trucksfor its construction crex s to laborers and prefers thatsuch a ignilenit be conltiinued.Accordinel .we find that these factors tend to fa-vor ;a\a.rd of the wolrk in dispute to cnplo)ces repre-sented hb the La borers.( 'Olclusion' pon the record as a whole, and after full consid-eration of all rele \ant factors in olved.' we concludethat emplo ees who are represented bx the Laborersare entitled to perform the work in dispute. In mak-ig this determination, wke are awardting the work inquestion to) emnpl)ees who are represented b thel.aborers, but not to that nion or its meimbers/2 Thepresent determination is limited to the particularcont !rovers \ hich gave rise to this proceedinl.I)I ERMINATION O01: )ISfi l-l Pur suanlt to Section 10(k) of the National ahborRelations Act, as amenided. and upon the hasis of theforegoing findings and the entire record in this pro-ceeding, the National [Iabor Relations Board makesthe follo ing D[etermination of D)ispute:.mniplosees of Standard Sign & Signal ().. Inc..who are represented b\ \Massachusetts Laborers' I)is-triet (Council are entitled to perform the operation ofIpickupl trucks and service trucks involved in the erec-tion of highway signs along the 3-mile section of(ormiionwolealth of Massachusetts Route 52. betweenthe towkns of Oxford and Auburn.2. Teamsters Local Union No. 170. affiliated iththe In ternational Brotherhood of Teamsters. (Chauf-feurs. WVarehiousemen and Helpers of America, is notentitled bh means proscribed b Section 8(bh(4)(D)of the Act to force or require Standard Sign & Signal\IlIcnlc \"IWIIIp xOld te 1lh tt tihe iL erTIrC C b.argd ll ll'. ; ¢crte l[heirccl the i Illpol.icr t i I Ieh la.h lClA oe , 1I h, It, Clill ci\ Cr thIdlpiillcd c lI k I tld tir l I lii.xcr hi.As R1 cirrCtlrc it l i th til e i C,ii tltclsCeltlf.itiott fiv r nellh lr roLp t rtII pice Sltltliarl. Akil I troi t [.iLt11fIlr illl eitler troup illie drille .a truL k i,. , kill vhilh plo , \ cc ofI hbtiltiroi p eti p al tIo 1 I 'e' See tl'ril t erl hi /'l t rr Itt oi t t if htrl.n I -(r'V, 1 il / (1 () .1i 1 .tt ,Itt t ( .l[rttL Il Ni RB 14i.1411 1 I 1 1t,211ll 1ih11 rular dTl tII l L I: Jioard',s dec rnl lrliltnorlh ti 1 l (i i i , c h [13il Ali'l .t'I^ l ldllttO F it tIl te'rt .tn t ltt *x. " ri'. c l I uIr \lr.MrUP, C.Ie.rLceirll 1t lie/t.'il ii l t Tlt Ihe, e I.ll ill d1ti't il Tllli n Itit dtlspilC()1ll .t ,1il ri t .Ilol]lh th ilc k k it lki, cd ; lilh 11111C1' til1CikLip l ll[C. 1C Milk r opt .ltp, h Hrtl ltalduAs vIll, ,ic a tltllior\ \wpCl 10I1  652DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., Inc., to assign the disputed work to employeesrepresented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Teamsters LocalUnion No. 170, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, shall notify the Re-gional Director for Region 1, in writing, whether ornot it will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed work in a mannerinconsistent with the above determination.I IS HEREBY FURlHER ORDERED that the notice inC'ase I-CD-558 be, and it hereby is, quashed.